Voto concurrente del
Juez Asociado Señor Rigau
con el cual concurre el Juez Asociado Señor Ramírez Bages.
San Juan, Puerto Rico, a 5 de octubre de 1972
El mandamus solicitado no procede. Como se sabe, en derecho sólo' procede un mandamus contra un funcionario público cuando existe un deber ministerial ordenado por ley. Esto es, cuando la ley ordena al funcionario concernido cum-plir un deber y no le deja discreción para decidir si lo cumple o no. En el caso de autos la ley no le da esa discreción al Superintendente General de Elecciones de Puerto Rico. Todo lo contrario; la ley' le prohíbe hacer lo que el peticionario pretende que haga. Por eso actuó correctamente el Superin-tendente General de Elecciones.
En uno de los votos disidentes se invoca la disposición de ley que dispone que este Tribunal no es uno meramente de casación sino uno de apelación y que podrá entender no sólo *841en cuestiones de derecho sino también en cuestiones de hechos. Esa disposición — valiosísima como lo es por otras razones— no viene al caso pues la misma no confiere jurisdicción alguna; sólo dice cómo ejercerla cuando se tiene.
—O—
Voto separado del
Juez Asociado Señor Dávila
en el cual concurre el Juez Asociado Señor Ramírez Bages.
San Juan, Puerto Rico, a 5 de octubre de 1972
La importancia que pueda tener una cuestión para un litigante no concede jurisdicción a un tribunal para conocer de un pleito si la ley no la establece. Respetar la ley, tanto la que gobierna la conducta de los individuos como la que gobierna la. función de un tribunal, es fundamental para la permanencia de un gobierno de ley.
La Ley del 12 de marzo de 1903 — 4 L.P.R.A. sec. 36 (1) —no concede autoridad al Tribunal Supremo para conocer de un pleito sobre el cual- no tiene jurisdicción. Esa disposición legislativa establece normas para fallar una controversia una vez el Tribunal Supremo ha adquirido jurisdicción de acuerdo con las leyes que gobiernan la función de este Tribunal.
*842—O—

 Dispone así:
“El Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un tribunal de apelación y no un tribunal de casación. En sus delibera-ciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se limitará solamente a infracciones de ley o que-brantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones sino qué con el más alto fin de justicia, el Tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administra-ción de justicia y del derecho, y evitar injusticias y demoras.”